DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Connor et al. (U.S. Publication No. 2019/0287680 A1, hereinafter referred to as “O’Connor”) in view of Howard et al. (U.S. Publication No. 2018/0013818 A1, hereinafter referred to as “Howard”)
Regarding claim 1, O’Connor discloses a computer-implemented method for generating an event score data object for an occurrence of an event associated with a plurality of entities, the computer-implemented method comprising: (method for generating an event score data object for an occurrence of an event associated with entities)(e.g., paragraphs [0049] and [0069]-[0072])
generating, via one or more processors, the event score data object for the occurrence of the event using a graph representation data object, wherein: the graph representation data object comprises (the event score data object for the occurrence using graph model to represent investigatory events)(e.g., paragraphs [0005], [0026] and [0069]-[0072])
 (ii) a plurality of attribute nodes in which each attribute node of the plurality of attribute nodes represents an attribute and comprises an attribute property, and (plurality of attribute nodes that represent attributes and include an attribute property – shown in figure 2)(e.g., figure 2 and paragraphs [0050], [0076], [0087] and [0088]) 
the event score data object is generated via an event score machine learning model that is configured to: (event score data object is generated via machine learning model)(e.g., paragraphs [0049], [0061], [0069]-[0073] and [0117]) (i) traverse the plurality of entity edges in the graph representation data object to identify, for each entity of the plurality of entities, one or more attribute of interest nodes from the plurality of attributes nodes, where each attribute of interest node of the one or more attribute of interest nodes for an entity of the plurality of entities represents an attribute of interest and is connected to one of the plurality of entity edges that are connected to the entity node, and (graph is traversed to identify attribute of interest nodes – attribute of interest nodes are connected to entity)(e.g., figure 2 and paragraphs [0026], [0027] and [0081])
(ii) generate the event score data object for the occurrence of the event based at least in part on each one or more attribute of interest nodes identified for an entity of the plurality of entities; and (event score data object is generated that is based on relevant or weighted applicable attributes)(e.g., paragraphs [0049] and [0069]-[0072])
performing, via the one or more processors, one or more event-based actions based at least in part on the event score data object generated for the occurrence of the event. (particular investigatory event is performed or suggested based on generated score.)(e.g., abstract, figure 2 and paragraphs [0005], [0026] and [0039]-[0041]).
O’Connor discloses that event-mapping can begin by identifying a starting node in the graph model based on entity data; however, O’Connor does not appear to show a graph representation, wherein: the graph representation data object comprises (i) a plurality of entity nodes each representing an entity of the plurality of entities, (plurality of entity nodes that represent an entity of the plurality of entities – shown in figure 2)(e.g., figure 2 and paragraphs [0050], [0076], [0087] and [0088]) 
O’Connor provides a graph that includes a plurality of entity edges that connect nodes that indicate an association of the entity with the attribute (e.g., figure 2 and paragraphs [0005], [0054] and [0092]); however, O’Connor does not appear to specifically disclose (ii) a plurality of entity edges in which each entity edge of the plurality of entity edges connects one entity node of the plurality of entity nodes and one attribute node of the plurality of attribute nodes to indicate an association of the attribute property for the attribute node with the entity associated with the entity node, and 
On the other hand, Howard, which relates to events discovery interface (title), does disclose wherein: the graph representation data object comprises (i) a plurality of entity nodes each representing an entity of the plurality of entities, (entity nodes – users listed on figures)(e.g., figures 2 and 10 and paragraph [0041]-[0044] and [0113])
Howard also discloses (ii) a plurality of attribute nodes in which each attribute node of the plurality of attribute nodes represents an attribute and comprises an attribute property, and (attribute nodes that include items the user liked, tagged, or relates to an attribute or event the user is associated with)(e.g., figures 2 and 10 and paragraphs [0041]-[0044] and [0113])
(ii) a plurality of entity edges in which each entity edge of the plurality of entity edges connects one entity node of the plurality of entity nodes and one attribute node of the plurality of attribute nodes to indicate an association of the attribute property for the attribute node with the entity associated with the entity node, and (e.g., figures 2 and 10 and paragraphs [0041]-[0044] and [0113])
Howard also discloses calculating event scores (e.g., figures 9A-9F and paragraphs [0122]-[0127])
O’Connor relates to techniques for integrating proxy nodes into graph-model-based investigatory event mappings. E.g., title. In O’Connor, a graph is traversed and scores are calculated in order to suggest investigatory events. However, O’Connor does not appear to specifically disclose entity nodes. On the other hand, Howard, which also relates to using graphs to suggest or recommend events (e.g., abstract), does disclose that the graph includes entity nodes and attribute nodes, and that the calculations are made based on traversing the graph to recommend events to users. This provides an effective manner to recommend users to events that would be relevant or appropriate. Therefore, since both references relate to event recommendations based on graph analysis, it would have been obvious to modify O’Connor by further including the entity nodes as provided in Howard to O’Connor to enhance the manner in which event recommendations are generated.

Regarding claim 2, O’Connor in view of Howard discloses the computer-implemented method of claim 1. O’Connor in view of Howard further discloses wherein each attribute of interest node of the one or more attribute of interest nodes identified for an entity of the plurality of entities represents an attribute property developed by the entity that is deemed to have occurred as a result of participating in the event. (each attribute of interest node represents an attribute property developed by the entity that is deemed to have occurred based on the event – particular investigatory event)(O’Connor: e.g., figure 2 and paragraphs [0026], [0040] and [0119])(Howard: e.g., 9A-9F and paragraphs [0123]-[0127]).

Regarding claim 3, O’Connor in view of Howard discloses the computer-implemented method of claim 1. O’Connor in view of Howard further discloses wherein: each attribute of interest node of the one or more attributes of interest nodes for an entity node of the plurality of entity nodes describes a weighted value; and (nodes include a weighted value)(O’Connor: e.g., paragraphs [0048], [0049], [0062] and [0073])(Howard: e.g., paragraphs [0054]-[0056]) the event score data object is generated based at least in part on each weighted value for an attribute of interest of the one or more attributes of interest nodes for an entity of the plurality of entities. (event score data object is generated based in part of the weighted values of the attributes of interest)(e.g., paragraphs [0049], [0070] and [0073])(Howard: e.g., paragraphs [0054]-[0056]).

Regarding claim 4, O’Connor in view of Howard discloses the computer-implemented method of claim 3. O’Connor in view of Howard further discloses wherein the event score data object is generated by dividing a first count of the plurality of entities by a sum of each weighted value for an attribute of interest of the one or more attributes of interest nodes for an entity of the plurality of entities. (event score data object is generated by dividing a first count by a sum of each weighted value for an attribute of interest. Calculated by summing or averaging)(O’Connor: e.g., paragraphs [0073] and [0132])(Howard: e.g., paragraph [0137]).
Regarding claim 5, O’Connor in view of Howard discloses the computer-implemented method of claim 1. Howard further discloses wherein performing the one or more event-based actions comprises: generating an event-based interface comprising a ranking of a plurality of occurrences of events comprising the occurrence of the event based at least in part on a plurality of event score data objects for the plurality of occurrences of events, wherein the plurality of event score data objects comprise the event score data object; and (event-based interface includes a ranking of a plurality of occurrences of events that include the event score data object)(e.g., paragraphs [0065], [0066], [0070] and [0112]) providing the event-based interface for display via an end-user computing device. (event-based interface is provided to user for display)(e.g., paragraphs [000063]-[0064])

Regarding claim 6, O’Connor in view of Howard discloses the computer-implemented method of claim 1. O’Connor in view of Howard further discloses wherein each attribute of interest node of the one or more attributes of interest nodes for an entity of the plurality of entities is associated with an occurrence timestamp. (attribute of interest is associated with date and time)(O’Connor: e.g., paragraphs [0057] and [0086])(Howard: e.g., paragraph [0088]).

Regarding claim 7, O’Connor in view of Howard discloses the computer-implemented method of claim 6. O’Connor in view of Howard further discloses wherein each occurrence timestamp for an attribute of interest node of the one or more attributes of interest nodes for an entity of the plurality of entities exceeds an event timestamp for the occurrence of the event with respect to the entity. (time period is compared to a threshold for when particular event occurred)(O’Connor: e.g., paragraphs [0057] and [0088])(Howard: e.g., paragraph [0088]).
Regarding claim 8, O’Connor discloses an apparatus for generating an event score data object for an occurrence of an event associated with a plurality of entities, (apparatus or system for generating an event score data object for an occurrence of an event associated with entities)(e.g., abstract and paragraphs [0049] and [0069]-[0072])
the apparatus comprising at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the at least one processor, cause the apparatus to at least: (e.g., abstract and paragraphs [0006] and [0143])
generate the event score data object for the occurrence of the event using a graph representation data object, wherein: the graph representation data object comprises (the event score data object for the occurrence using graph model to represent investigatory events)(e.g., paragraphs [0005], [0026] and [0069]-[0072])
(ii) a plurality of attribute nodes in which each attribute node of the plurality of attribute nodes represents an attribute and comprises an attribute property, and (plurality of attribute nodes that represent attributes and include an attribute property – shown in figure 2)(e.g., figure 2 and paragraphs [0050], [0076], [0087] and [0088]) 
the event score data object is generated via an event score machine learning model that is configured to: (event score data object is generated via machine learning model)(e.g., paragraphs [0049], [0061], [0069]-[0073] and [0117]) (i) traverse the plurality of entity edges in the graph representation data object to identify, for each entity of the plurality of entities, one or more attribute of interest nodes from the plurality of attributes nodes, where each attribute of interest node of the one or more attribute of interest nodes for an entity of the plurality of entities represents an attribute of interest and is connected to one of the plurality of entity edges that are connected to the entity node, and (graph is traversed to identify attribute of interest nodes – attribute of interest nodes are connected to entity)(e.g., figure 2 and paragraphs [0026], [0027] and [0081])
 (ii) generate the event score data object for the occurrence of the event based at least in part on each one or more attribute of interest nodes identified for an entity of the plurality of entities; and (event score data object is generated that is based on relevant or weighted applicable attributes)(e.g., paragraphs [0049] and [0069]-[0072])
perform one or more event-based actions based at least in part on the event score data object generated for the occurrence of the event. (particular investigatory event is performed or suggested based on generated score.)(e.g., abstract, figure 2 and paragraphs [0005], [0026] and [0039]-[0041]).
O’Connor discloses that event-mapping can begin by identifying a starting node in the graph model based on entity data; however, O’Connor does not appear to show a graph representation, wherein: the graph representation data object comprises (i) a plurality of entity nodes each representing an entity of the plurality of entities, (plurality of entity nodes that represent an entity of the plurality of entities – shown in figure 2)(e.g., figure 2 and paragraphs [0050], [0076], [0087] and [0088]) 
O’Connor provides a graph that includes a plurality of entity edges that connect nodes that indicate an association of the entity with the attribute (e.g., figure 2 and paragraphs [0005], [0054] and [0092]); however, O’Connor does not appear to specifically disclose (ii) a plurality of entity edges in which each entity edge of the plurality of entity edges connects one entity node of the plurality of entity nodes and one attribute node of the plurality of attribute nodes to indicate an association of the attribute property for the attribute node with the entity associated with the entity node, and 
On the other hand, Howard, which relates to events discovery interface (title), does disclose wherein: the graph representation data object comprises (i) a plurality of entity nodes each representing an entity of the plurality of entities, (entity nodes – users listed on figures)(e.g., figures 2 and 10 and paragraph [0041]-[0044] and [0113])
Howard also discloses (ii) a plurality of attribute nodes in which each attribute node of the plurality of attribute nodes represents an attribute and comprises an attribute property, and (attribute nodes that include items the user liked, tagged, or relates to an attribute or event that the user is associated with)(e.g., figures 2 and 10 and paragraphs [0041]-[0044] and [0113])
(ii) a plurality of entity edges in which each entity edge of the plurality of entity edges connects one entity node of the plurality of entity nodes and one attribute node of the plurality of attribute nodes to indicate an association of the attribute property for the attribute node with the entity associated with the entity node, and (e.g., figures 2 and 10 and paragraphs [0041]-[0044] and [0113])
Howard also discloses calculating event scores (e.g., figures 9A-9F and paragraphs [0122]-[0127])
It would have been obvious to combine Howard with O’Connor for the reasons set forth in claim 1, above.
Claims 9-14 have substantially similar limitations as stated in claims 2-7, respectively; therefore, they are rejected under the same subject matter.

Regarding claim 15, O’Connor discloses a non-transitory computer storage medium comprising instructions for generating an event score data object for an occurrence of an event associated with a plurality of entities, the instructions being configured to cause one or more computer processors to at least perform operations configured to: (medium for generating an event score data object for an occurrence of an event associated with entities)(e.g., abstract and paragraphs [0007], [0049], [0069]-[0072] and [0142])
generate the event score data object for the occurrence of the event using a graph representation data object, wherein: the graph representation data object comprises (the event score data object for the occurrence using graph model to represent investigatory events)(e.g., paragraphs [0005], [0026] and [0069]-[0072])
(ii) a plurality of attribute nodes in which each attribute node of the plurality of attribute nodes represents an attribute and comprises an attribute property, and (plurality of attribute nodes that represent attributes and include an attribute property – shown in figure 2)(e.g., figure 2 and paragraphs [0050], [0076], [0087] and [0088]) 
the event score data object is generated via an event score machine learning model that is configured to: (event score data object is generated via machine learning model)(e.g., paragraphs [0049], [0061], [0069]-[0073] and [0117]) (i) traverse the plurality of entity edges in the graph representation data object to identify, for each entity of the plurality of entities, one or more attribute of interest nodes from the plurality of attributes nodes, where each attribute of interest node of the one or more attribute of interest nodes for an entity of the plurality of entities represents an attribute of interest and is connected to one of the plurality of entity edges that are connected to the entity node, and (entity edges are traversed to identify attribute of interest nodes – attribute of interest nodes are connected to entity)(e.g., figure 2 and paragraphs [0026], [0027] and [0081])
 (ii) generate the event score data object for the occurrence of the event based at least in part on each one or more attribute of interest nodes identified for an entity of the plurality of entities; and (event score data object is generated that is based on relevant or weighted applicable attributes)(e.g., paragraphs [0049] and [0069]-[0072])
performing one or more event-based actions based at least in part on the event score data object generated for the occurrence of the event. (particular investigatory event is performed or suggested based on generated score.)(e.g., abstract, figure 2 and paragraphs [0005], [0026] and [0039]-[0041]).
O’Connor discloses that event-mapping can begin by identifying a starting node in the graph model based on entity data; however, O’Connor does not appear to show a graph representation, wherein: the graph representation data object comprises (i) a plurality of entity nodes each representing an entity of the plurality of entities, (plurality of entity nodes that represent an entity of the plurality of entities – shown in figure 2)(e.g., figure 2 and paragraphs [0050], [0076], [0087] and [0088]) 
O’Connor provides a graph that includes a plurality of entity edges that connect nodes that indicate an association of the entity with the attribute (e.g., figure 2 and paragraphs [0005], [0054] and [0092]); however, O’Connor does not appear to specifically disclose (ii) a plurality of entity edges in which each entity edge of the plurality of entity edges connects one entity node of the plurality of entity nodes and one attribute node of the plurality of attribute nodes to indicate an association of the attribute property for the attribute node with the entity associated with the entity node, and 
On the other hand, Howard, which relates to events discovery interface (title), does disclose wherein: the graph representation data object comprises (i) a plurality of entity nodes each representing an entity of the plurality of entities, (entity nodes – users listed on figures)(e.g., figures 2 and 10 and paragraph [0041]-[0044] and [0113])
Howard also discloses (ii) a plurality of attribute nodes in which each attribute node of the plurality of attribute nodes represents an attribute and comprises an attribute property, and (attribute nodes that include items the user liked, tagged, or relates to an attribute or event that the user is associated with)(e.g., figures 2 and 10 and paragraphs [0041]-[0044] and [0113])
(ii) a plurality of entity edges in which each entity edge of the plurality of entity edges connects one entity node of the plurality of entity nodes and one attribute node of the plurality of attribute nodes to indicate an association of the attribute property for the attribute node with the entity associated with the entity node, and (e.g., figures 2 and 10 and paragraphs [0041]-[0044] and [0113])
Howard also discloses calculating event scores (e.g., figures 9A-9F and paragraphs [0122]-[0127])
Claims 16-20 have substantially similar limitations as stated in claims 2-6 respectively; therefore, they are rejected under the same subject matter.

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L BOWEN whose telephone number is (571)270-5982. The examiner can normally be reached Monday through Friday 7:30AM - 4:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571)270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD L BOWEN/            Primary Examiner, Art Unit 2165